Name: 2014/945/EU: Commission Implementing Decision of 19 December 2014 concerning certain protective measures in relation to highly pathogenic avian influenza of subtype H5N8 in Germany (notified under document C(2014) 10261) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: agricultural activity;  international trade;  regions of EU Member States;  agricultural policy
 Date Published: 2014-12-23

 23.12.2014 EN Official Journal of the European Union L 367/115 COMMISSION IMPLEMENTING DECISION of 19 December 2014 concerning certain protective measures in relation to highly pathogenic avian influenza of subtype H5N8 in Germany (notified under document C(2014) 10261) (Only the German text is authentic) (Text with EEA relevance) (2014/945/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Whereas: (1) Avian influenza is an infectious viral disease in birds, including poultry. Infections with avian influenza viruses in domestic poultry cause two main forms of that disease that are distinguished by their virulence. The low pathogenic form generally only causes mild symptoms, while the highly pathogenic form results in very high mortality rates in most poultry species. That disease may have a severe impact on the profitability of poultry farming. (2) Avian influenza is mainly found in birds, but under certain circumstances infections can also occur in humans even though the risk is generally very low. (3) In the event of an outbreak of avian influenza, there is a risk that the disease agent might spread to other holdings where poultry or other captive birds are kept. As a result it may spread from one Member State to other Member States or to third countries through trade in live birds or their products. (4) Council Directive 2005/94/EC (3) sets out certain preventive measures relating to the surveillance and the early detection of avian influenza and the minimum control measures to be applied in the event of an outbreak of that disease in poultry or other captive birds. That Directive provides for the establishment of protection and surveillance zones in the event of an outbreak of highly pathogenic avian influenza. (5) Germany notified the Commission of an outbreak of highly pathogenic avian influenza of subtype H5N8 in a holding on its territory where poultry are kept and it immediately took the measures required pursuant to Directive 2005/94/EC, including the establishment of protection and surveillance zones, which should be defined in Parts A and B of the Annex to this Decision. (6) The Commission has examined those measures in collaboration with Germany, and it is satisfied that the borders of the protection and surveillance zones, established by the competent authority in that Member State, are at a sufficient distance to the actual holding where the outbreak was confirmed. (7) In order to prevent any unnecessary disturbance to trade within the Union and to avoid unjustified barriers to trade being imposed by third countries, it is necessary to rapidly describe the protection and surveillance zones established in relation to highly pathogenic avian influenza in Germany at Union level. (8) Accordingly, the protection and surveillance zones in Germany, where the animal health control measures as laid down in Directive 2005/94/EC are applied, should be defined in this Decision and the duration of that regionalisation fixed. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Germany shall ensure that the protection and surveillance zones established in accordance with Article 16(1) of Directive 2005/94/EC comprise at least the areas listed in Parts A and B of the Annex to this Decision. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 19 December 2014. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC (OJ L 10, 14.1.2006, p. 16). ANNEX PART A Protection zone as referred to in Article 1: ISO Country Code Member State Code (if available) Name Date until applicable in accordance with Article 29 of Directive 2005/94/EC DE Germany Postal code Area comprising: 9 January 2015 26676 BarÃ el In the municipality of BarÃ el, district of Cloppenburg, Lower Saxony: From the crossing of the railway line with the eastern border of the municipality of BarÃ el following the border of that municipality in a southern, then western and northern direction until the railway line in Elisabethfehn and from there along the railway line in an eastern direction until the starting point at the crossing of the railway line with the eastern border of the municipality. 26689 Apen 26188 Edewecht In the municipalities of Apen and Edewecht, district of Ammerland, Lower Saxony: From the crossing of the district border with the KortemoorstraÃ e, KortemoorstraÃ e, HÃ ¼bscher Berg, Lohorster StraÃ e, Wittenberger StraÃ e, Edewechter StraÃ e, Rothenmethen, KanalstraÃ e, Am VoÃ barg, agricultural road between Am VoÃ barg and Am Jagen, Am Jagen, Edewechter StraÃ e, Ocholter StraÃ e, Nordloher StraÃ e, railway line in the direction of BarÃ el until the district border following that border in a south-eastern direction until the crossing between the district border and KortenmoorstraÃ e. The protection zone comprises the poultry holdings on both sides of any street forming a borderline of the zone. PART B Surveillance zone as referred to in Article 1: ISO Country Code Member State Code (if available) Name Date until applicable in accordance with Article 31 of Directive 2005/94/EC DE Germany Postal code Area comprising: 18 January 2015 26676 BarÃ el 26683 Saterland 26169 Friesoythe In the district of Cloppenburg, Lower Saxony: From the crossing of the B 401 with B 72 in a northern direction along the B 72 until the district border and then along that border in an eastern and south-eastern direction until the L831 in Edewechterdamm, and from there along the L 831 (Altenoyther StraÃ e) in a south-western direction until the Lahe-Ableiter and along that in a north-western direction until the Buchweizendamm, along that following the RingstraÃ e, Zum Kellerdamm, VitusstraÃ e, An der Mehrenkamper Schule, Mehrenkamper StraÃ e and the Lindenweg until the K 297 (Schwaneburger StraÃ e) and along that in a north-western direction until the B 401 and along that in a western direction to the starting point at the crossing of the B 401 with the B 72. 26689 Apen 26160 Bad Zwischenahn 26188 Edewecht 26655 Westerstede In the municipalities of Apen, Bad Zwischenahn, Edewecht and the town of Westerstede, district of Ammerland, Lower Saxony: From the crossing of the district border and the Edamer StraÃ e, Edamer StraÃ e HauptstraÃ e, Auf der Loge, Zur Loge, Lienenweg, Zur Tonkuhle, Burgfelder StraÃ e, Wischenweg, Querensteder StraÃ e, Langer Damm, An den FeldkÃ ¤mpen, Pollerweg, Ocholter StraÃ e, Westerstede StraÃ e, Steegenweg, Rostruper StraÃ e, RÃ ¼schendamm, Torsholter HauptstraÃ e, SÃ ¼dholter StraÃ e, Westersteder StraÃ e, Westerloyer StraÃ e, Strohen, In der Loge, Buernstreet, Am Damm, Moorweg, Plackenweg, Ihausener StraÃ e, EibenstraÃ e, EichenstraÃ e, KlauhÃ ¶rner StraÃ e, Am Kanal, Aper StraÃ e, StahlwerkstraÃ e, Ginsterweg, Am Uhlenmeer, GrÃ ¼ner Weg, SÃ ¼dgeorgsfehner StraÃ e, Schmuggelpadd, Wasserzug Bitsche respectively the district border, HauptstraÃ e, along the district border in a south-eastern direction until the crossing of the district border and the Edamer StraÃ e. The surveillance zone comprises the poultry holdings on both sides of any street forming a borderline of the zone. 26847 Detern In the municipality of JÃ ¼mme, part Detern, district of Leer, Lower Saxony: At the starting point of the district border Cloppenburg-Leer on the B72 at the height of Ubbehausen in a northern direction at the corner of Borgsweg and Lieneweg further in an northern direction onto the Deelenweg following that into the Handwiserweg. Following that in a north-eastern direction onto the Barger StraÃ e and further in a northern direction onto the Street Am Barger SchÃ ¶pfswerkstief. Following that street first in an eastern and then in a northern direction onto the street Fennen and following that street in a northern direction onto the Street Zur WassermÃ ¼hle. In a northern direction across the JÃ ¼mme following the Aper Tief until at the height of the FranzÃ ¶sischer Weg onto the OsterstraÃ e. From there towards the district border to Ammerland and following that until the starting point at Ubbehausen.